Citation Nr: 0630889	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-10 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for diabetes mellitus from 
November 7, 2002?


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 through 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted entitlement to service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation effective November 7, 2002.

FINDING OF FACT

Since November 7, 2002, the veteran has not been medically 
required to regulate his activities due to diabetes mellitus.

CONCLUSION OF LAW

Since November 7, 2002, the criteria for entitlement to an 
initial rating greater than 20 percent for diabetes mellitus 
have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159,4.7, 4.119, 
Diagnostic Code 7913 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in attachments to 
October 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Thereafter, the claim was 
readjudicated in the March 2005 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim, and any questions as to the 
appropriate effective date to be assigned are moot.   

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran was afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

A May 1999 VA dietician's note recorded that the veteran had 
type II diabetes.  

An October 2000 VA outpatient note recorded that the veteran 
was on oral medication for his diabetes, and a June 2002 
private medical record noted that he was on insulin.  

At a February 2004 VA examination the veteran noted a history 
of diabetes since 1998.  He also revealed a history of a 
stroke, hypertension, and heart disease for which he had 
undergone surgery.  He noted that he was on a restricted 
diet.

In October 2004, Clarke B. Andrews, M.D., reported the 
veteran is an insulin-requiring diabetic and because of poor 
control required insulin for improvement.  Records indicated 
the veteran began requiring insulin in May 2002.

In a January 2005 VA examination, the veteran was diagnosed 
with diabetes mellitus with neuropathy, uncontrolled.

April 2005 VA examination records notated insulin usage as 
well as oral medication.  The veteran was counseled on the 
importance of regular exercise and/or physical activity in 
the control of blood pressure.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the veteran was assigned a 20 percent evaluation rating 
for Type II diabetes mellitus, effective November 7, 2002.  
Under Diagnostic Code 7913, a 40 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  Diabetes 
mellitus requiring insulin and restricted, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
disability evaluation.  

Note (1) to this Code provides that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  In 
this latter respect, the record shows the appellant receives 
a separate 30 percent evaluation for arteriosclerotic 
cardiovascular disease, status-post four stents, secondary to 
diabetes; a 10 percent evaluation for peripheral neuropathy, 
left lower extremity, secondary to diabetes; a 10 evaluation 
for peripheral neuropathy, right lower extremity, secondary 
to diabetes; and a 10 percent evaluation for residuals, 
status-post stroke associated with diabetes. 

The appellant has appealed the initial 20 percent rating that 
was assigned for diabetes mellitus.  He is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Analysis

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation, the evidence must 
show the veteran requires insulin, a restricted diet, and 
regulation of activities.

Treatment records show the veteran was diagnosed with 
diabetes in 1998 and has been treated with insulin, oral 
medication, and restricted diet.  There are no indications in 
the records that Type II diabetes mellitus alone restricts 
the veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
arteriosclerotic cardiovascular disease and peripheral 
neuropathy.  Indeed, even regarding the latter, the veteran 
has been counselled about the need for exercise.  There is no 
competent evidence that activity is contraindicated because 
of diabetes.  

Accordingly, although the appellant requires insulin and a 
restricted diet, there is no competent evidence that he must 
regulate his activities due to his diabetes.  Hence, the 
veteran does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  

As the preponderance of the evidence is against entitlement 
to an evaluation greater than 20 percent for diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Since November 7, 2002, entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


